Citation Nr: 0946458	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for skin cancer of the left 
hand, including as a result to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from October 1963 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
skin cancer.  In his notice of disagreement received in 
February 2006, the Veteran indicated that he disagreed with 
the denial of service connection for skin cancer on the left 
hand, left clavicle, and right temple.  A statement of the 
case was issued in September 2006.  In his substantive appeal 
received in October 2006, the Veteran stated that he was only 
appealing the issue of service connection for skin cancer on 
the top of his left hand and that he was satisfied with the 
RO's determination as to the skin cancer on his head, face, 
and neck.  Accordingly, the issue on appeal is entitlement to 
service connection for skin cancer of the left hand, 
including as a result to Agent Orange exposure. 

The appeal is REMANDED to the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that he had skin cancer on his hand as a 
result of exposure to Agent Orange in service.  His service 
record reflects service in Vietnam during the Vietnam Era, so 
he is presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307(a).  His private physician submitted an 
opinion dated June 2009 stating that the Veteran has a 
history of skin cancer on his left hand and that it is as 
likely as not that exposure to Agent Orange caused this skin 
cancer.  However, this opinion is not sufficient to support a 
claim for service connection because it lacks any rationale.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to 
provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

Here, the private medical opinion is not sufficient to 
establish that the Veteran's skin cancer may be associated 
with service.  Therefore, VA should provide the Veteran with 
a medical examination to determine whether there is a 
connection between his skin cancer of the left hand and his 
military service, including exposure to Agent Orange. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA skin 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the skin cancer on the Veteran's left hand 
had its onset during active service or is 
related to any in-service disease, event, 
or injury, including Agent Orange exposure 
in Vietnam.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

2.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

